AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                Eastern District
                                              __________         of Wisconsin
                                                          District  of __________

                  United States of America                      )
                             v.                                 )
                    Vachune M. Hubbard
                                                                )      Case No.
                      DOB: 1/28/1997                            )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  July 7, 2021               in the county of             Milwaukee         in the
      Eastern          District of        Wisconsin         , the defendant(s) violated:

            Code Section                                                  Offense Description
Title 18 U.S.C. § 922(a)(1) and 922          Possession of a firearm by a convicted person and the receipt of a firearm while
(n).                                         under indictment for a felony offense.




         This criminal complaint is based on these facts:
See attached Affidavit.




         u Continued on the attached sheet.


                                                                                           Complainant’s signature

                                                                                          TFO Rodolfo Ayala, ATF
                                                                                            Printed name and title

Sworn YLDWHOHSKRQHWUDQVPLWWHGYLDHPDLO
SXUVXDQWWR)HG5&ULP

Date:
                                                                                              Judge’s signature

City and state:                    Milwaukee, Wisconsin                  Honorable Stephen C. Dries, U.S. Magistrate Judge
                                                                                            Printed name and title


                      Case 2:21-mj-00442-SCD Filed 08/04/21 Page 1 of 8 Document 1
                                                            Aug 04, 2021

                                                          s/ JeremyHeacox




                                            21-M-442 (SCD)




8/4/21




     Case 2:21-mj-00442-SCD Filed 08/04/21 Page 2 of 8 Document 1
                       AFFIDAVIT IN SUPPORT OF
   AN APPLICATION FOR AN ARREST WARRANT AND A CRIMINAL COMPLAINT


       I, Deputized ATF Task Force Officer and MPD Police Officer Rodolfo Ayala, being first

duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of a criminal complaint and arrest warrant for

Vachune M. HUBBARD (XX/XX/1997),

       2.      I am a Police Officer for the Milwaukee Police Department and am a state certified

law enforcement officer currently assigned to the Milwaukee Police Department’s Special

Investigations Division-Alcohol, Tobacco, Firearms and Explosives Violent Impact Team and

involved in the investigation of narcotics trafficking as well as individuals prohibited from the

possession of firearms.

       3.      Your affiant has worked full-time as a law enforcement officer for the past eighteen

(18) years; and your affiant has been a deputized, full time Task Force Officer with the Bureau of

Alcohol, Tobacco, Firearms and Explosives for the past ten (10) years. Your affiant is currently

assigned to the Chicago Field Division-Milwaukee field office.

       4.      Your affiant has received training in the investigation of unlawful possession of

firearms and possession of firearms by prohibited persons. Your affiant has been trained regarding

firearm offenses and has arrested individuals for firearms related offenses including both federal

and state criminal violations. I have also investigated drug trafficking offenses at the state and

federal level and have been involved in arresting individuals who violate the State of Wisconsin

and/or the federal narcotics laws included in 21 U.S.C. § § 841 and 846. I have worked with local,




            Case 2:21-mj-00442-SCD Filed 08/04/21 Page 3 of 8 Document 1
state and federal law enforcement agencies, investigating the possession, use, and trafficking of

controlled substances and weapons in the State of Wisconsin.

       5.      Your affiant has participated in the execution of numerous search warrants in which

weapons and/or narcotics were seized. Your affiant is familiar with the different types and calibers

of firearms and ammunition commonly possessed for illegal purposes, as well as the methods used

to conduct narcotics trafficking.

       6.      Your affiant is professionally trained in the use of firearms and your affiant has

experience working with confidential informants, citizen informants and other sources of

information.

       7.      Your affiant has received training in the investigations of narcotics to include but

not limited to possession of a controlled substance, possession of a controlled substance with intent

to deliver, and the manufacturing/delivering of a controlled substance. Your affiant has recovered

and purchased numerous narcotics to include marijuana, cocaine salt, cocaine rock, heroin,

oxycodone, and MDMA.

       8.      Your affiant worked as an undercover police officer in the City of Milwaukee for

over 4 years and made over 100 buys from different drug dealers. Your affiant has conducted over

one-hundred interviews of drug dealers and drug users over the course of your affiant’s career.

Your affiant has been involved in over one hundred investigations where narcotics (marijuana,

cocaine, heroin, etc.) were recovered.

       9.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.



                                                 2

            Case 2:21-mj-00442-SCD Filed 08/04/21 Page 4 of 8 Document 1
        10.     Throughout this affidavit, reference will be made to law enforcement. Law

enforcement are those federal, state, and local law enforcement officers who have directly

participated in this investigation, and with whom your affiant has had regular contact regarding

this investigation.

                                        PROBABLE CAUSE

        11.     Your affiant is currently investigating Vachune M. HUBBARD’s (XX/XX/1997)

and others regarding the illegal possession of firearms by prohibited persons. I am providing this

affidavit in support of a criminal complaint charging HUBBARD with possession of a firearm by

a convicted person, in violation of Title 18, United States Code, Section 922(a)(6), and 922 (n).,

the receipt of a firearm and/or ammunition which has traveled in interstate commerce by an

individual who is under indictment for a crime punishable for term exceeding a year, in violation

of Title 18, United States Code, Section 922(n). Based on the facts set forth in this affidavit, I

believe there is probable cause to arrest Vachune M. HUBBARD and to charge him with these

criminal violations.

        12.     Your affiant has reviewed Vachune M. HUBBARD’s (XX/XX/1997); criminal

record and state court pending cases. That review has revealed that HUBBARD is a convicted

felon and that on July 7, 2021 HUBBARD had the felony following pending cases:


 Case            Last Date in Felony charge(s)                      County         Maximum
 Number          State Court                                                       Potential
                                                                                   Sentence
 20CF817         04/08/2021         x    Bail Jumping (Felony), Milwaukee          6 years for
                                         Domestic           Abuse                  each count
                                         Assessments, Habitual                     of    Felony
                                         Criminality     Repeater                  Bail
                                         (Missing Court); Wis.                     Jumping;
                                         Stat.    §§946.49(1)(b),                  and
                                         939.50(3)(h), 973.055(1),                 additional
                                         939.62(1)(b)                              four years on
                                                                                   each count

                                                3

          Case 2:21-mj-00442-SCD Filed 08/04/21 Page 5 of 8 Document 1
                                   x      Bail Jumping (Felony),                  for       the
                                          Domestic           Abuse                habitual
                                          Assessments, Habitual                   criminality
                                          Criminality Repeater (No                charge
                                          New Crimes); Wis. Stat.
                                          §§946.49(1)(b),
                                          939.50(3)(h), 973.055(1),
                                          939.62(1)(b)
  18CF5284     06/03/2021          x      Second Degree             Milwaukee     13 years, 6
                                          Recklessly Endangering                  months
                                          Safety; Wis. Stat.
                                          §§941.30(2);939.50(3)(g)
                                   x      Attempting to Flee or
                                          Elude Officer; Wis. Stat.
                                          §§346.04(3);939.50(3)(1)



       13.    On July 7, 2021 law enforcement was trying to locate a federal fugitive (“the

Fugitive “herein) for whom they had a valid arrest warrant issued by Judge Joseph on June 18,2021

from the Eastern District of Wisconsin.

       14.    During the afternoon hours of July 7, 2021 law enforcement spotted the Fugitive

exiting an address located in the vicinity of xxx4 W. Locust Street in the City and County of

Milwaukee. Law enforcement immediately noticed that HUBBARD was accompanying the

Fugitive and that HUBBARD also came out of the same address. Law enforcement observed that

the Fugitive and HUBBARD were heading to the area of 1100 block of West Garfield Avenue.

Additional backup was called, and once they arrived, law enforcement was able to apprehend the

Fugitive and detained HUBBARD and a third individual who was also with them. The three

individuals were ordered to the ground and detained.

       15.    One of the law enforcement officers, for his safety and that of others, asked

HUBBARD if he had anything dangerous on his person. HUBBARD stated that he had a gun in

his pocket. HUBBARD then called out to bystanders and asked a female to call his mother. The



                                                 4

          Case 2:21-mj-00442-SCD Filed 08/04/21 Page 6 of 8 Document 1
law enforcement officer asked HUBBARD why his mother should be called, and the defendant

stated, in substance, that he was a felon with a gun and that he was going to jail.

         16.    HUBBARD was handcuffed, and law enforcement recovered a black, Glock,

model 27, 40 caliber, Serial #WAE451 semi-automatic pistol on HUBBARD’s person. The Glock

had an extended removable ammunition magazine loaded with fourteen (14) unfired cartridges and

one (1) on unfired cartridge in the chamber. Also found on his person was a cell phone. Law

enforcement obtained a search warrant for that cell phone and were able to download it.

         17.    Your affiant knows that ATF has determined that the firearm was not made in the

State of Wisconsin, and therefore had traveled in interstate commerce prior to HUBBARD

possessing it and/or receiving it.

         18.    On Thursday, July 8th, 2021, law enforcement conducted a Mirandized interview

of HUBBARD. HUBBARD stated, in substance, that that the previous day, he was helping his

friend (the Fugitive) fix his car and that the Fugitive handed the Glock firearm to him and that

HUBBARD put it in his pocket. Hubbard also stated that he was a felon and that he had pending

cases.

         19. Your affiant has determined that HUBBARD had been charged with felony offenses in

Milwaukee County Circuit Court in case no. 18CF5284, of Second Degree Recklessly

Endangering Safety, a felony, in violation of Wisconsin Statutes Section 941.30(2) and therefore,

he was prohibited to receive a firearm while being under indictment for that charge.

         20.    Your affiant has determined that HUBBARD had been charged with felony

offenses in Milwaukee County Circuit Court in case no. 20CF817, of two counts of Bail Jumping,

both felonies, in violation of Wisconsin Statutes Section 946.49(1)(b); and both counts subject to

Domestic Abuse Assessments under Wisconsin Statutes 973.055(1) and the Habitual Criminality



                                                 5

           Case 2:21-mj-00442-SCD Filed 08/04/21 Page 7 of 8 Document 1
Repeater under Wisconsin Statutes Section 939.62(1)(b), and therefore, he was prohibited to

receive a firearm while being under indictment for that charge.

       21.     Your affiant has also reviewed records in Milwaukee County case 15CF1333 in

which the defendant was convicted of the felony offense of Drive or Operate a Vehicle Without

Owner’s Consent in violation of Wisconsin statute 943.23(3) on 05/03/2016. Therefore, the

defendant was prohibited from possessing a firearm.

       22.     Your affiant has also reviewed cell phone video which was recorded on the cell

phone described above. Your affiant has determined that the video shows HUBBARD in

possession of a black handgun which was created on July 6, 2021 at 7:08PM, one day prior to the

aforementioned arrest, Moreover, your affiant has determined that the firearm in the video was the

same firearm that was recovered from HUBBARD on July 7, 2021 incident to his arrest.

                                        CONCLUSION

       23.     Based on the foregoing, I request that a criminal complaint and arrest warrant be

issued charging HUBBARD with, in violation of Title 18, United States Code, Sections 922(a)(1),

and 922(n).)




                                                6

          Case 2:21-mj-00442-SCD Filed 08/04/21 Page 8 of 8 Document 1
